 

Exhibit 10.1

 

LICENSE AGREEMENT

 

This LICENSE AGREEMENT, including Schedules (collectively, this “Agreement”), is
entered into as of 15th day of August, 2016(the “Effective Date”) between
Vitaxel Group Limited, a Nevada corporation (“Vitaxel”), and

Vitaxel Corp (Thailand) Ltd., a limited liability entity and incorporated in
Thailand with address at 101/123-124, Sampong 2 Center, Kallapaphruek Road,
Bangbong, 10150, Bangkok, Thailand. Vitaxel and Licensee may be referred to
individually as a “Party” and collectively as the “Parties”.

 

1.Definitions.

 

a.           “Platform” means Vitaxel’s online shopping and services
platform(s), including but not limited to Vitaxel’s online shopping mall known
as “Vionmall”, which is geared for Vitaxel and its members and third party
providers of products and services.

 

b.           “Territory” means Thailand.

 

c.           “Net Profit” means the gross revenue deducted by operating expenses
including administrative costs, finance costs, overhead costs, marketing costs,
taxes, and the costs of sale such as payment processing costs and any shipping
costs.

 

d.           “Intellectual Property” means all inventions, discoveries,
trademarks, patents, trade names, copyrights, moral rights, jingles, know-how,
intellectual property, software, shop rights, licenses, developments, research
data, designs, website designs, technology, trade secrets, test procedures,
processes, route lists, computer programs, computer discs, computer tapes,
literature, reports and other confidential information, intellectual and similar
intangible property rights, whether or not patentable or copyrightable (or
otherwise subject to legally enforceable restrictions or protections against
unauthorized third party usage), and any and all applications for, registrations
of and extensions, divisions, renewals and reissuance of, any of the foregoing,
and rights therein, including without limitation (i) rights under any royalty or
licensing agreements, and (ii) programming and programming rights, whether on
film, tape or any other medium which a Party owns or for which has a right to
use.

 

e.           “Vitaxel Marks” means Vitaxel trademarks, brands, logos or service
marks.

 

f.            “Vitaxel Business” means a direct selling, multi-level marketing
company offering travel, entertainment, lifestyle and other products and
services.

 

g.           “Users” means end users who have registered for access to the
Platform.

 

2.License; Ownership.

 

a.           Grant of License. Vitaxel hereby grants Licensee an exclusive,
nontransferable, revocable, license in the Territory during the Term, subject to
all of the terms and conditions hereof: (i) to use the Vitaxel Marks to operate
a Vitaxel Business (ii) to authorize Users to access and use the Platform; and
(iii) to market and promote the Vitaxel Business and Platform.

 

 - 1 -

CONFIDENTIAL

 

 

b.           Restrictions. Licensee shall not, except as expressly provided
otherwise herein: (i) copy, adapt, redistribute, reformat, reconfigure,
translate into another language, or otherwise modify the Platform; (ii) transfer
all or any part of the Vitaxel Business or Platform to any person or entity
without the prior written consent of Vitaxel in each instance; (iii) sublicense,
assign, delegate or otherwise transfer this Agreement, the Vitaxel Business, the
Platform, Vitaxel Marks or any of the related rights or obligations for any
reason without the prior written consent of Vitaxel in each instance; or (iv)
otherwise use the Vitaxel Marks, Vitaxel Business, or Platform other than as
expressly set forth herein. In the event that Vitaxel becomes aware that
Licensee has breached any of the foregoing restrictions, Licensee shall have a
commercially reasonable time to cure upon notice by Vitaxel. Licensee agrees
that (i) it shall not use any Vitaxel Marks in a manner likely to diminish the
Vitaxel Marks’ commercial value; (ii) it shall not knowingly permit any third
party to use the Platform or Vitaxel Marks unless authorized to do so in writing
by Vitaxel; (iii) all goodwill associated with Licensee’s use of the Vitaxel
Marks shall inure to Vitaxel; (iv) the Vitaxel Marks are and shall remain the
sole property of Vitaxel; (v) Licensee shall follow all guidelines for use of
the Vitaxel Marks established by Vitaxel and communicated to Licensee in
writing; and (vi) nothing in this Agreement shall confer in Licensee any right
of ownership in the Vitaxel Marks or the Platform, and Licensee shall not make
any representation to that effect, or use the Vitaxel Marks or the Platform in a
manner that suggests that such rights are conferred.

 

c.           Ownership. As between Vitaxel and Licensee, Vitaxel shall retain
all right, title and interest in and to (i) the Vitaxel Business and any related
know-how or trade secrets; (ii) the Platform and any underlying software and/or
related databases; (ii) all Intellectual Property for the Platform or Vitaxel
Business and any other material provided to Licensee; (iii) the Vitaxel Marks;
and (iv) any improvements or modifications to the Vitaxel Business, Platform,
know-how, or other materials related to the operation of the Vitaxel Business in
the Territory.

 

3.Fees.

 

a.           Setup Costs. Licensee shall bear the initial costs of setting up
the Vitaxel Business and the Platform for the Territory.

 

b.           Pricing/Royalties. Licensee shall collect all revenues and agrees
to pay Vitaxel revenue share of 70% of the Net Profit (the “Royalties”) for
every three (3) months period. Licensee shall provide a report of calculation of
the Net Profit for every three (3) months period (the “Report”). Each payment of
the Royalties shall be accompanied by the Report and will be sent to: Vitaxel,
c/o Accounts Receivable, Wisma Ho Wah Genting No 35, Jalan Maharajalela, 50150
Kuala Lumpur, Malaysia. The Royalties shall be payable in US Dollars on the
tenth (10th) day of every fourth months.

 

4.Audit Rights.

 

a.           Vitaxel shall have the right to have an independent third party
accounting firm access the books and records of Licensee solely to the extent
necessary to verify the accuracy of the reports and payments made hereunder.
Such audit shall be conducted upon at least thirty (30) days advanced written
notice to Licensee on a date reasonably acceptable to both parties. Such audit
shall be conducted during Licensee’s normal business hours. Such audit shall not
be more frequent than once (1) per calendar year (unless a material inaccuracy
was found in a prior audit). The final report of the auditing firm shall be
shared with both of the parties and shall report accuracy of payments only. Any
amounts that are determined to be due and owing by one party to the other party
following such audit shall be paid within thirty (30) days thereafter.

 

 - 2 -

CONFIDENTIAL

 

 

5.Right of Inspection.

 

a.           Vitaxel shall at all reasonable times (upon at least thirty (30)
days written notice), and during Licensee’s regular business hours, have the
right, but not the obligation, to visit and inspect Licensee’s facilities, at
Vitaxel’s expense, so as to assure compliance with the representations,
warranties and covenants governing this Agreement.         

 

6.           Additional Rights. Vitaxel and/or its subsidiaries will have the
right of first refusal to acquire the Licensee if shareholders of Licensee
decided to dispose its assets or company.

 

7.          Warranties and Disclaimer of Warranties and Representations. Vitaxel
represents and warrants: (a)it owns the Vitaxel Business, Vitaxel Marks, and
Platform or otherwise has the right to grant Licensee the right to use the
Vitaxel Business, Vitaxel Marks, and Platform in accordance with this Agreement;
and (b) Licensee’s use of Vitaxel Business, Vitaxel Marks, and Platform does not
violate or infringe upon the copyright, trademark, trade secret, patent or other
proprietary or personal rights of any third party, including without limitation,
publicity and privacy rights, or defame any third party. Licensee represents and
warrants: (a) Licensee has the right to enter into this Agreement, is a limited
liability entity duly organized, validly existing, and in good standing under
the laws of Thailand, and that it has the power and authority to execute and
deliver this Agreement and perform its obligations hereunder; and (b) the
services performed by Licensee, including without limitation, sales, technical,
and customer support services, shall be performed with satisfactory skill and
diligence and in accordance with generally accepted practices and standards of
companies providing similar services. OTHER THAN AS EXPRESSLY SPECIFIED IN THIS
AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES, INCLUDING BUT
NOT LIMITED TO ANY EXPRESS OR IMPLIED WARRANTY OF MERCHANTABILITY,
NONINFRINGEMENT, DESIGN, CONDITION, AND/OR QUALITY. VITAXEL makes no
representation or warranty that the Content may be used for purposes of
initiating unsolicited communications, whether via e-mail, facsimile, or
telephonic means. Further, VITAXELMAKES NO WARRANTY, GUARANTY, OR REPRESENTATION
THAT THE PLATFORM OR ANY CONTENT PROVIDED TO LICENSEE WILL BE FREE FROM ERRORS
OR THAT ITS USE WILL BE UNINTERRUPTED OR ERROR-FREE OR MAKE ANY OTHER
REPRESENTATIONS REGARDING THE USE, OR THE RESULTS OF THE USE, OF SUCH LICENSOR
CONTENT IN TERMS OF SUITABILITY FOR OPERATIONAL REQUIREMENTS, OR OTHERWISE. THE
PLATFORM AND ALL CONTENT PROVIDED HEREUNDER BY OR ON BEHALF OF VITAXEL IS
PROVIDED ON AN “AS IS” BASIS.

 

8.Indemnification.

 

a.           Vitaxel Indemnification. Vitaxel shall indemnify, defend and hold
harmless Licensee, its parents, affiliates and subsidiaries, and its and their
officers, directors, shareholders, employees and agents, from and against any
losses, claims, demands, actions, suits, proceedings, judgments, awards,
liabilities, costs and expenses (including reasonable attorneys’ fees), or
liability resulting from any third party claims against Licensee that the
Platform, as originally delivered to Licensee and used by Licensee solely as
permitted by this Agreement, infringes any Chinese copyright, trademark, patent,
or other intellectual property right.

 

b.           Licensee Indemnification. Licensee shall indemnify, defend and hold
harmless Vitaxel, its parents, affiliates and subsidiaries, and its and their
officers, directors, shareholders, employees and agents, from and against any
losses, settlements, claims, actions, suits, proceedings, judgments, awards,
liabilities, costs and expenses (including reasonable attorneys’ fees) which
arise out of or as a result of any use of the Platform by Licensee hereunder in
violation of this Agreement.

 

 - 3 -

CONFIDENTIAL

 

 

c.           Indemnification Procedure. Each party’s indemnification obligations
hereunder shall be subject to: (i) the indemnified party’s prompt notification
to the indemnifying party with respect to the pertinent third party claims,
although failure to provide such notification shall not excuse the indemnifying
party’s obligations hereunder except to the extent of any material prejudice as
a direct result of such failure; (ii) the indemnifying party’s sole control of
the settlement or defense of the pertinent third party claims, although the
indemnifying party shall not, without the prior written approval of the
indemnified party, settle or dispose of any claims in a manner that adversely
effects the indemnified party’s rights or interests without the indemnified
party’s prior written consent; and (iii) the indemnified party’s provision of
reasonable assistance to the indemnifying party in defending the claim. The
indemnified party shall have the right to participate at its own expense in the
defense of an indemnified claim.

 

d.           Limitation on Indemnity. Vitaxel’s indemnity set forth in Section
8(a) above will not extend to any third-party infringement claims resulting, in
whole or in part, from (i) any non-permitted modification of the Platform by
Licensee, or persons acting under the control or direction of Licensee, to the
extent that such modification gives rise to the infringement claims, (ii) the
use of the Platform by Licensee in any manner or application for which the same
were not designed to be used, or (iii) the use of the Platform by Licensee to
make unsolicited communications (including, without limitation, communications
via e-mail, faxes, or telephone) to third parties.

 

9.          Confidential Information. Each party understands and agrees that in
the performance of this Agreement it may have access to private or confidential,
non-public information of the other party, or the other party’s parent company,
subsidiaries and affiliates, and its and their customers and suppliers,
including but not limited to, trade secrets, marketing and business plans,
customer information and technical specifications, transaction data and other
sales information (the “Confidential Information”). Each party agrees that: (1)
all Confidential Information has be marked or otherwise identified as
Confidential; (2) all Confidential Information shall remain the exclusive
property of the owner thereof; and (3) it shall maintain, and shall cause its
employees, subcontractors and other agents to maintain, the confidentiality and
secrecy of the other party’s Confidential Information. Notwithstanding the
foregoing, Confidential Information shall not include any information to the
extent it (i) is or becomes a part of the public domain through no act or
omission of the receiving party, (ii) is rightfully in the receiving party’s
possession, without obligation of confidentiality with respect thereto, prior to
the disclosing party’s disclosure, (iii) is lawfully disclosed to the receiving
party by a third party having no obligation of confidentiality with respect
thereto, (iv) is independently developed without access or reference to, or use
of, the disclosing party’s Confidential Information, (v) is released from
confidential treatment by written consent of the disclosing party thereof; or
(vi) is required to be disclosed by applicable law or by request from a
governmental agency, provided that the receiving party gives the disclosing
party prior written notice of such disclosure such that the disclosing party can
obtain an appropriate protective order or similar remedy if it so desires.
Neither party shall disclose the existence or terms of this Agreement to any
third-party without written permission of the other.

 

10.         Limitation of Damages. NEITHER PARTY SHALL BE LIABLE TO THE OTHER
PARTY UNDER CONTRACT, NEGLIGENCE, STRICT LIABILITY OR OTHER LEGAL THEORY FOR ANY
SPECIAL, INDIRECT OR CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR IN CONNECTION WITH LICENSEE’S USE OF THE
PLATFORM IN FURTHERANCE OF A PERMISSIBLE USE (EVEN IF IT HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES), INCLUDING BUT NOT LIMITED TO DAMAGES ARISING FROM
LOSS OF BUSINESS, ANTICIPATED PROFITS OR REVENUE. IN NO EVENT SHALL EITHER
PARTY’S AGGREGATE LIABILITY ARISING FROM OR UNDER THIS AGREEMENT EXCEED THE
TOTAL AMOUNT PAID OR PAYABLE BY LICENSEE TO VITAXEL UNDER THIS AGREEMENT. THE
LIMITATION OF LIABILITY IN THE PRECEDING SENTENCE SHALL NOT APPLY TO EACH
PARTY’S RESPECTIVE NON-DISCLOSURE OBLIGATIONS UNDER SECTION 9 OR TO DAMAGES
ATTRIBUTABLE TO THE WILLFUL MISCONDUCT OF A PARTY, PROVIDED THAT IN NO EVENT
SHALL EITHER PARTY’S AGGREGATE LIABILITY ARISING FROM THE INDEMNIFICATION
OBLIGATIONS OF SECTION 8 EXCEED THE SUM OF $100,000.

 

 - 4 -

CONFIDENTIAL

 

 

11.Term; Termination.

 

a.           Term. The term of this Agreement shall commence on the Effective
Date and shall continue for ten (10) years with a possibility of renewal for
another ten (10) years (the “Term”).

 

b.           Termination. In addition to any rights set forth in this Agreement,
Vitaxel may terminate this Agreement: (i) without cause; (ii) if Licensee is in
material breach of this Agreement and fails to cure such breach within ten (10)
days after being notified, in writing, of such breach, except in case of breach
by Licensee of its obligation to pay applicable Fees, in which case Vitaxel
shall be entitled to terminate upon ten (10) days written notice; (iii) if
Licensee files a petition in bankruptcy, or has such a petition filed against
it; or (iii) Licensee makes an assignment for the benefit of creditors, or if a
receiver, trustee, custodian or similar agent is appointed or takes possession
of its assets. In the event Vitaxel fails to cure a material breach, or files a
petition of bankruptcy, or has such a petition filed against it, or makes an
assignment for the benefit of creditors or if a receiver, trustee, custodian or
similar agent is appointed or takes possession of its assets, Licensee shall be
entitled to terminate this Agreement on ten (10) days written notice to Vitaxel.

 

c.           Effect of Expiration or Termination.

 

i.            Upon the expiration or earlier termination of this Agreement for
any reason, Licensee shall immediately cease (a) operating the Vitaxel Business;
(b) using of the Platform, including without limitation any electronic
databases, and return all documents, notes and other tangible and intangible
embodiments of or reflecting the Platform; (c) return all documents, notes and
other tangible and intangible embodiments of the other party’s Confidential
Information.

 

ii.         Licensee further agrees not to engage, start, or invest in a
business competitive with Vitaxel in the Territory for three (3) years.

 

iii.         Vitaxel reserves the right to remove any Users from the Platform
without notice

 

d.           Survival of Payment Obligations. Termination or expiration of this
Agreement shall not affect the obligation of Licensee to pay all amounts owing
or to become owing pursuant to this Agreement.

 

12.Miscellaneous

 

a.           Notices. All notices hereunder shall be in writing and shall be
sent by certified mail, return receipt requested, or by overnight courier
service, to the address set forth below each party’s signature, or to such other
addresses as may be stipulated in writing by the parties pursuant hereto. Unless
otherwise provided, notice shall be effective on the date it is officially
recorded as delivered by return receipt or equivalent.

 



 - 5 -

CONFIDENTIAL

 

  

b.           Entire Agreement; Amendment. This Agreement supersedes all prior
agreements, arrangements and undertakings between the parties and constitutes
the entire agreement between the parties relating to the subject matter hereof.
This Agreement may not be amended except by written instrument executed by both
parties.

 

c.           Language. This Agreement has been prepared in English, and the
English version thereof shall prevail even if a Chinese translation of the
Agreement may be prepared.

 

d.           Assignment. Neither party shall assign this Agreement in whole or
part without the prior written consent of the other party. Notwithstanding the
foregoing, Vitaxel’s rights and obligations under this Agreement may be assigned
without the consent of the Licensee in connection with a merger, reorganization
or sale of all or substantially all of the assets or business to which this
Agreement relates.

 

e.           Force Majeure. If either party is prevented from performing any of
its duties and obligations hereunder (other than duties or obligations with
respect to payment) in a timely manner by reason of any act of God, strike,
labor, dispute, flood, public disaster, equipment or technical malfunctions or
failures, power failures or interruptions or any other reason beyond its
reasonable control, such condition shall be deemed to be a valid excuse for
delay of performance or for nonperformance of any such duty or obligation for
the period during which such conditions exists.

 

f.            Relationship of the Parties. Notwithstanding anything to the
contrary, this Agreement does not, and shall not be deemed to, constitute a
partnership or joint venture between the parties and neither party nor any of
their respective directors, officers, employees or agents shall, by virtue of
the performance of their obligations under this Agreement, be deemed to be an
agent or employee of the other.

 

g.           Survival of Certain Provisions. Notwithstanding the termination or
expiration of this Agreement, the provisions of Sections 1, 2(c), 6, 7, 8, 9,
10(c), 10(d) and 11 shall survive and continue and shall bind the parties and
their legal representatives, successors and permitted assigns.

 

h.           No Waiver. The waiver of any breach or failure of a term or
condition of this Agreement by any party shall not be construed as a waiver of
any subsequent breach or failure of the same term or condition, or a waiver of
any other breach or failure of a term or condition of this Agreement.

 

i.            Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of Malaysia. The parties hereto submit to the
exclusive jurisdiction of the courts located in Malaysia, for the purpose of
resolving any dispute relating to the subject matter of this Agreement or the
relationship between the parties pursuant to this Agreement.

 

j.            Arbitration. Prior to commencing any formal dispute resolution
proceeding, at least senior executive having decision-making authority, from
each Party will meet, one or more times as is practical, to discuss and attempt
to resolve the issue in good faith. Any decision or resolution reached at these
meetings will be final and binding on the parties once reduced to writing and
signed by the Parties. If, at the conclusion of these meetings, the Parties are
unable to resolve their differences, then and only then, may a Party commence an
arbitration proceeding as set forth below. Any controversy, claim, or dispute
arising out of or related to this Agreement or the existence, interpretation,
performance, or breach thereof, including but not limited to alleged violations
of any laws shall be resolved solely and exclusively by arbitration conducted in
Malaysia, applying Malaysia law.

 

 - 6 -

CONFIDENTIAL

 

 

k.          Announcements. Licensee shall not issue any press releases or other
public announcement or materials regarding this Agreement without the prior
written consent of Vitaxel in each instance.

 

l.            Counterparts; Electronic Transmission. This Agreement may be
executed in one or more counterparts, none of which need contain the signatures
of each of the parties and each of which shall be deemed an original. The
parties may deliver executed signature pages to this Agreement by electronic
means, including facsimile or e-mail transmission. No party shall raise as a
defense to the formation or enforceability of this Agreement as a contract, and
each party forever waives any such defense, either (i) the use of electronic
means to deliver a signature or (ii) the fact that any signature was signed and
subsequently transmitted electronically, including via facsimile or e-mail
transmission.

 

WHEREFORE, for the purpose of being bound, the parties execute this Agreement by
their duly authorized representatives as of the date set forth above.

 

VITAXEL GROUP LIMITED   VITAXEL CORP (THAILAND) LTD

 

By:   /s/ Dato Lim Hui Boon   By:   /s/ Kanya Phak Lim Name: Dato Lim Hui Boon  
Name:   Kanya Phak Lim Title: President   Title: Executive Director IC No.
510821-07-5457   IC No. 3620501191266

 

Notice Address:   Notice Address:      

Vitaxel Group Limited

Wisma Ho Wah Genting, No. 35

Jalan Maharajalela, 50150

Kuala Lumpur, Malaysia

 

Vitaxel Corp (Thailand)Ltd

101/123-124, Sampeng 2 Center

Kallapaphruek Road, Bangbon,

10150 Bangkok, Thailand

 

Witness by, Witness by, /s/ Yap Hui Ling /s/ Lim Wai Khoohg Name: Yap Hui Ling  
Name: Lim Wai Khoohg IC No. 760324-05-5334   IC No. 660204107015      



 

 

 

 - 7 -

CONFIDENTIAL

 